FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

METABOLIC RESEARCH, INC.,                 
                 Plaintiff-Appellee,             No. 10-16209
                v.                                  D.C. No.
SCOTT J. FERRELL; MICHAEL A.                 2:09-cv-02453-JCM-
CAMPOS; THOMAS HESS; SARA                             PAL
JORDAN,                                            OPINION
            Defendants-Appellants.
                                          
         Appeal from the United States District Court
                  for the District of Nevada
          James C. Mahan, District Judge, Presiding

                    Argued and Submitted
           June 17, 2011—San Francisco, California

                      Filed February 9, 2012

Before: Jay S. Bybee and Mary H. Murguia, Circuit Judges,
     and James K. Singleton, Senior District Judge.*

                   Opinion by Judge Singleton




  *The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for Alaska, sitting by designation.

                                1473
1476                METABOLIC RESEARCH v. FERRELL




                               COUNSEL

Bevin E. Allen, Khorrami Pollard & Abir LLP, Las Angeles,
California for the appellants.

Beverly Salhanick, Las Vegas, Nevada, for the appellee.


                                OPINION

SINGLETON, District Judge:

   In this decision, we determine whether an order denying a
pretrial special motion to dismiss under Nevada’s anti-SLAPP
statute,1 Nev. Rev. Stat. §§ 41.635-670, is immediately
appealable under the collateral order doctrine first recognized
in Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541,
546-47 (1949). We previously considered related issues under
   1
     “SLAPP” is an acronym for “strategic lawsuit against public participa-
tion.” United States ex rel. Newsham v. Lockheed Missiles & Space Co.,
190 F.3d 963, 965 n.2 (9th Cir. 1999). “A SLAPP lawsuit is characterized
as ‘a meritless suit filed primarily to chill the defendant’s exercise of First
Amendment rights.’ ” John v. Douglas Cnty. Sch. Dist., 219 P.3d 1276,
1280 (Nev. 2009) (citation omitted). The hallmark of a SLAPP lawsuit is
that it is filed to obtain a financial advantage over one’s adversary by
increasing litigation costs until the adversary’s case is weakened or aban-
doned. Lockheed Missiles & Space Co., 190 F.3d at 970.
                METABOLIC RESEARCH v. FERRELL                1477
Oregon law in Englert v. MacDonell, 551 F.3d 1099, 1103-07
(9th Cir. 2009), and California law in Batzel v. Smith, 333
F.3d 1018, 1025-26 (9th Cir. 2003). We find that Nevada’s
statute is similar to Oregon’s, and dismiss the appeal for lack
of jurisdiction.

    I.   FACTUAL AND PROCEDURAL HISTORY

   On October 20, 2009, Scott J. Ferrell, an attorney practic-
ing law in Orange County California, sent “demand letters” to
Metabolic Research, Inc. (“Metabolic”), at its address in Las
Vegas, Nevada, and to General Nutrition Centers, Inc.
(“GNC”), at its address in Pittsburgh, Pennsylvania. The
demand letters purported to notify the recipients that they had
violated California Civil Code §§ 1750-1756, the California
Consumer Legal Remedies Act (“CLRA”), by falsely adver-
tising the properties and potential benefits of a product named
Stemulite, which they marketed as a natural fitness supple-
ment. Ferrell represented that he was acting on behalf of
Michael Campos, Thomas Hess, and Sarah Jordan, all of
whom he alleged purchased Stemulite in California, in reli-
ance on the supposed false advertising, and had not received
the purported benefits. Ferrell further claimed that he was act-
ing on behalf of a purported class of similarly-situated per-
sons. In this decision, Ferrell, his clients, and his prospective
clients will be collectively referred to as “Ferrell,” unless oth-
erwise indicated.

   In his demand letters, Ferrell set out what he contended
were representative false claims and summarized what he
contended constituted violations of the CLRA. Ferrell
demanded that Metabolic and GNC cease their false advertis-
ing of Stemulite, identify all consumers who purchased Ste-
mulite within the applicable limitations period, and provide
each of these consumers with an appropriate refund. In addi-
tion, Ferrell demanded that Metabolic and GNC disgorge all
revenues from sales of Stemulite for consumers who could
1478                METABOLIC RESEARCH v. FERRELL
not be identified and implement “an appropriate corrective
advertising campaign,” including a labeling “disclaimer.”

   Ferrell concluded the letters with an offer to compromise
and allowed Metabolic and GNC thirty days from the date of
his letters to agree to an injunction “that include[d] an appro-
priate disclaimer” in which case, Ferrell agreed to take no fur-
ther action, except to enforce the injunction. However, if
Metabolic and GNC chose not to accept the offer, Ferrell
stated that he would file a lawsuit (presumably in California)
and seek all available relief.2

   On November 19, 2009, Metabolic filed a lawsuit in
Nevada State Court against Ferrell, his putative class action
plaintiffs, and various “Does,” all identified as California resi-
dents, charging extortion. See Nev. Rev. Stat. § 207.470
(allowing treble damages for racketeering in aid of extortion).3
Metabolic’s complaint further charged racketeering based
upon multiple publications of the demand letter (to Metabolic,
to GNC and to GNC principals), conspiracy to engage in
racketeering, civil extortion, tortious interference with con-
tract, and tortious interference with prospective economic
relations, i.e., interfering with the agreement between Meta-
bolic and GNC. Metabolic sought declaratory relief and puni-
tive damages. Metabolic’s lawsuit directly referenced
Ferrell’s demand letter, which Metabolic characterized as an
accusation of mail fraud, in violation of 18 U.S.C. §§ 1341,
1343. Metabolic, in apparent anticipation of an anti-SLAPP
  2
     Ferrell did not identify what provisions other than a disclaimer, if any,
would have to be included in the stipulated injunction in order to avoid lit-
igation. Metabolic interpreted the letter as requiring inclusion of all of Fer-
rell’s demands in the injunction, which would have, effectively, put it out
of business.
   3
     Nevada and California define extortion in the same way relevant to this
case: a threat to disclose criminal behavior coupled with a demand for
compensation to keep quiet. See Flately v. Mauro, 139 P.3d 2, 24 & n.16
(Cal. 2006) (citing Cal. Penal Code § 519); Nev. Rev. Stat. § 205.320; see
also Cal. Penal Code §§ 518-519.
                  METABOLIC RESEARCH v. FERRELL                     1479
motion by Ferrell, expressly relied upon Flatley v. Mauro,
which Metabolic characterized as holding that pre-litigation
communications are not “privileged” under California’s anal-
ogous anti-SLAPP statute, if the demands constitute extortion
or blackmail as a matter of law.

   On December 30, 2009, Ferrell removed the case to the
United States District Court for the District of Nevada based
on complete diversity of citizenship. Ferrell filed an answer
on January 5, 2010, and on January 27, 2010, Ferrell filed a
special motion to dismiss based upon Nevada’s anti-SLAPP
statute. Nev. Rev. Stat. § 41.660; John, 219 P.3d at 1280-82.4

   Metabolic filed a response to Ferrell’s special motion to
dismiss, and the district court held a hearing on April 21,
2010. At the conclusion of the hearing, the district court
denied the motion and directed Metabolic to prepare an
appropriate order.

   In its order dismissing Ferrell’s motion, the district court
found that Ferrell had not established that the demand letter
to Metabolic constituted a good-faith communication in fur-
therance of the right to petition because it concluded that
Nevada’s anti-SLAPP legislation only protected communica-
tions made directly to a governmental agency and did not pro-
tect a demand letter sent to a potential defendant in litigation.
This appeal followed.

                        II.   DISCUSSION

  [1] Our jurisdiction is typically limited to “final decisions.”
28 U.S.C. § 1291; see also In re Korean Air Lines Co., 642
F.3d 685, 689 (9th Cir. 2011). Generally, a final judgment is
entered at the end of a case, permitting a single appeal to
  4
    As neither party raised the issue in this appeal, we do not decide
whether the Nevada anti-SLAPP statute is available to litigants proceeding
in federal court. Cf. Lockheed Missiles & Space Co., 190 F.3d at 970-74.
1480            METABOLIC RESEARCH v. FERRELL
address all issues. See Digital Equip. Corp. v. Desktop Direct,
Inc., 511 U.S. 863, 868 (1994). However, there is a narrow
class of decisions—termed collateral orders—that do not ter-
minate the litigation, but must “in the interest of achieving a
healthy legal system nonetheless be treated as final.” Id. at
867 (citation omitted) (internal quotation marks omitted). In
Cohen v. Beneficial Industrial Loan Corp., the Supreme Court
promulgated the collateral order doctrine, recognizing that
such orders should be subject to immediate appeal. 337 U.S.
541, 546 (1949). Whether the district court’s order qualifies
as an appealable collateral order under Cohen will determine
our subject-matter jurisdiction. Digital Equip., 511 U.S. at
869 n.3. We consider our jurisdiction de novo. Andersen v.
United States, 298 F.3d 804, 807 n.2 (9th Cir. 2002).

   [2] A party pursuing an interlocutory appeal under the col-
lateral order doctrine must show that the order being appealed
meets three criteria. It must “[1] conclusively determine the
disputed question, [2] resolve an important issue completely
separate from the merits of the action, and [3] be effectively
unreviewable on appeal from a final judgment.” Will v. Hal-
lock, 546 U.S. 345, 349 (2006) (internal quotation marks
omitted). These requirements are applied strictly, in order to
avoid the collateral order doctrine swallowing up the final
judgment rule. See id. at 350 (“[A]lthough the Court has been
asked many times to expand the ‘small class’ of collaterally
appealable orders, we have instead kept it narrow and selec-
tive in its membership.”); Digital Equip., 511 U.S. at 868
(“[T]he ‘narrow’ exception should stay that way and never be
allowed to swallow the general rule that a party is entitled to
a single appeal, to be deferred until final judgment has been
entered . . . .” (citation omitted)). Additionally, we do not
limit our consideration to the single case before us. We must
instead identify the category of cases to which our case
belongs and consider a rule that will work for all cases in the
category, regardless of whether the order in question is cor-
rect. Digital Equip., 511 U.S. at 868 (“[T]he issue of appeala-
bility under § 1291 is to be determined for the entire category
                METABOLIC RESEARCH v. FERRELL               1481
to which a claim belongs, without regard to the chance that
the litigation at hand might be speeded, or a particular injus-
tice averted by a prompt appellate court decision.” (citation
omitted) (internal quotation marks omitted)).

   Applying this protocol, we must first identify the category
of cases which must be considered in determining the need for
immediate appeal. It might have been possible to look at all
the cases dealing with anti-SLAPP litigation within this cir-
cuit as constituting a single “category.” Indeed, it appears that
all of the anti-SLAPP statutes adopted by the states in the
Ninth Circuit have many components in common. However,
deeper inspection has persuaded us that, while all of the stat-
utes have common elements, there are significant differences
as well, so that each state’s statutory scheme must be evalu-
ated separately. Accordingly, we have reached different con-
clusions with respect to the applicability of the collateral
order doctrine after examining Oregon law in Englert v. Mac-
Donell, 551 F.3d 1099, 1106-07 (9th Cir. 2009) (denying an
immediate appeal of an anti-SLAPP motion to dismiss as a
collateral order), and California law in Batzel v. Smith, 333
F.3d 1018, 1025 (9th Cir. 2003) (granting an immediate
appeal of an anti-SLAPP motion to dismiss as a collateral
order). Therefore, we consider only whether the denial of a
special motion to dismiss brought under Nevada’s anti-
SLAPP statute qualifies as an immediately appealable order
under Cohen.

   [3] Turning to that task, in Englert we found it unnecessary
to address the first two Cohen requirements because the order
at issue did not satisfy the third—whether it would be effec-
tively unreviewable on appeal from a final judgment. ert, 551
F.3d at 1104; see Will, 546 U.S. at 349-55 (declining to
review the first and second Cohen factors because the third
had not been satisfied). The same is true here.

   In recent years, the Supreme Court has expanded on how
the “effectively unreviewable” prong of the Cohen test should
1482            METABOLIC RESEARCH v. FERRELL
be evaluated. In particular, it has emphasized that “[i]t is not
mere avoidance of a trial, but avoidance of a trial that would
imperil a substantial public interest, that counts when asking
whether an order is ‘effectively’ unreviewable if review is to
be left until later.” Will, 546 U.S. at 353. In making such an
assessment, “the decisive consideration is whether delaying
review until the entry of final judgment ‘would imperil a sub-
stantial public interest’ or ‘some particular value of a high
order.’ ” Mohawk Indus. Inc. v. Carpenter, 130 S. Ct. 599,
601 (2009) (quoting Will, 546 U.S. at 352-53).

   The risks identified in the context of anti-SLAPP litigation
are: 1) there is a danger that men and women will be chilled
from exercising their rights to petition the government by fear
of the costs and burdens of resulting litigation; and 2) that
unscrupulous lawyers and litigants will be encouraged to use
meritless lawsuits to discourage the exercise of first amend-
ment rights. John v. Douglas Cnty. Sch. Dist., 219 P.3d 1276,
1282 (Nev. 2009). Immediate appeal is therefore advanced as
necessary to prevent the chilling of the right to petition the
government and to discourage potential abusers of litigation.
As we acknowledged in Batzel and Englert, and reaffirm here,
the right to petition governmental agencies is an important
right, established by statute with constitutional underpinnings.
The fact, however, that a motion brought pursuant to Califor-
nia’s anti-SLAPP statute is immediately appealable in this cir-
cuit, while one brought under Oregon’s is not, demonstrates
that an anti-SLAPP statute does not in and of itself satisfy the
collateral order doctrine. In other words, we have recognized
that an anti-SLAPP statute’s aim of protecting its citizens’
First Amendment rights can, in some circumstances, be ade-
quately protected without recourse to immediate appeal.

   [4] Accordingly, in appraising whether an anti-SLAPP
statute satisfies the collateral order doctrine, we have consid-
ered whether the values underlying the particular anti-SLAPP
statute can be satisfied through the normal appellate process.
See Englert, 551 F.3d at 1106; Batzel, 333 F.3d at 1025. As
                  METABOLIC RESEARCH v. FERRELL                     1483
a practical matter, this analysis has focused on whether the
anti-SLAPP law in question functions as a right not to stand
trial, i.e., an immunity from suit. In Batzel, we held that the
denial of a motion to strike brought pursuant to California’s
anti-SLAPP statute satisfied the collateral order doctrine
because the purpose of the California law was to provide citi-
zens with a substantive immunity from suit. 333 F.3d at
1025-26. In reaching this conclusion, the court relied upon the
fact that California’s law provided for immediate appeal in
state court and legislative history demonstrating that “law-
makers wanted to protect speakers from the trial itself rather
than merely from liability.” Id. at 1025.

   In contrast, Englert held that Oregon’s failure to provide
for an immediate appeal indicated its legislature’s belief that
the normal appeal process was adequate to vindicate the anti-
SLAPP right, which it in turn described as “a right to have the
legal sufficiency of the evidence underlying the complaint
reviewed by a nisi prius judge before a defendant is required
to undergo the burden and expense of a trial.” 551 F.3d at
1105. The Englert court explained that “[i]t would simply be
anomalous to permit an appeal from an order denying a
motion to strike when Oregon was satisfied that the values
underlying the remedy could be sufficiently protected by a
trial judge’s initial review of the motion, followed by appel-
late review only after a final judgment in favor of the plaintiff.”5
Id. at 1105-06.

   [5] The distinction our anti-SLAPP cases have drawn is
consistent with the Supreme Court’s command that collateral
effect should only be given to those orders that implicate a
significant public interest or value. A legislatively approved
immunity from trial, as opposed to a mere claim of a right not
  5
    Englert is consistent with the holdings in Mohawk, Will, and Digital
Equipment that § 1291 requires courts of appeals to view claims of a
“right not to be tried” with “skepticism, if not a jaundiced eye.” Digital
Equip., 511 U.S. at 873.
1484            METABOLIC RESEARCH v. FERRELL
to be tried, is imbued with a significant public interest. As the
Supreme Court explained in Digital Equipment Corp.,
“[w]hen a policy is embodied in a constitutional or statutory
provision entitling a party to immunity from suit (a rare form
of protection), there is little room for the judiciary to gainsay
its ‘importance.’ ” 511 U.S. at 879. In line with this principle,
we have recently held that “the availability of an [immediate]
appeal depends on whether, under state law, the immunity
functions as an immunity from suit or only as a defense to lia-
bility.” Liberal v. Estrada, 632 F.3d 1064, 1074 (9th Cir.
2011). Our review of Nevada’s law satisfies us that, like Ore-
gon’s, its underlying values and purpose are satisfied without
resort to an immediate appeal because, unlike California’s, it
does not furnish its citizens with immunity from trial.

   [6] We turn first to the major distinguishing feature
between the Oregon and California laws—the right to an
immediate appeal in state court—and find that Nevada’s anti-
SLAPP statute is more like Oregon’s. In Nevada, “where no
statutory authority to appeal is granted, no right exists.” Tay-
lor Constr. Co. v. Hilton Hotels Corp., 678 P.2d 1152, 1153
(Nev. 1984). Nevada’s anti-SLAPP statute does not expressly
provide for an immediate right to appeal. It does state, how-
ever, that a court shall stay discovery pending “the disposition
of any appeal from the ruling on the [special motion to dis-
miss].” Nev. Rev. Stat. § 41.660(3)(b)(2). We are unper-
suaded that the statute’s generalized reference to an appeal
implicitly, or otherwise, confers an immediate right to appeal.
Nevada based its anti-SLAPP statute on California’s law, and
the legislature could have mirrored California’s unequivocal
language concerning an immediate right to appeal had it
intended to furnish one. See John, 219 P.3d at 1281
(“Nevada’s anti-SLAPP statute was enacted in 1993, shortly
after California adopted its statute, and both statutes are simi-
lar in purpose and language.”). Furthermore, the California
anti-SLAPP statute allows for immediate appeal under Cali-
fornia Code of Civil Procedure § 904.1, which lists judgments
and orders that are appealable. See Cal. Code Civ. Proc.
                   METABOLIC RESEARCH v. FERRELL                        1485
§ 425.16 (“An order granting or denying a special motion to
strike shall be appealable under Section 904.1.”). Nevada’s
counterpart to § 904.1, Nevada Rule of Appellate Procedure
3(b), lists some appealable interlocutory orders but does not
mention denial of an order under Nevada Revised Statute
§ 41.650. We find, therefore, that the statute’s mention of “ap-
peal” refers to discretionary writs available under Nevada
law, not an appeal of right. See Nev. Rev. Stat. § 34.170 (writ
of mandamus); Nev. Rev. Stat. § 34.330 (writ of prohibition).6
   6
     In Henry v. Lake Charles American Press, L.L.C., 566 F.3d 164, 178
(5th Cir. 2009), a Fifth Circuit panel addressed a Louisiana anti-SLAPP
statute with provisions similar to those discussed in Batzel and Englert.
The panel recognized that the Ninth Circuit placed emphasis on the avail-
ability in the relevant legislation of an immediate appeal in state court in
deciding whether to grant collateral order status to an order denying an
anti-SLAPP motion. Id. at 178 n. The court noted that Louisiana, like Ore-
gon, did not provide for an immediate appeal by statute, but concluded
that Louisiana appellate courts apparently uniformly and automatically
reviewed denials of anti-SLAPP motions under writs of supervision which
appear to be similar in purpose to writs of mandamus. Id.
   If true, the uniform and automatic grant of a writ of supervision might
be the equivalent of a right to appeal, because it would operate in every
case in the appropriate category, and may raise the risk that failure to grant
an immediate appeal in federal court, in every case, might defeat the Erie
concern about encouraging court shopping. See Lockheed Missiles &
Space Co., 190 F.3d at 973 (enforcing California anti-SLAPP provisions
in federal court, in part to avoid encouraging shopping for a federal
forum). Ferrell has not cited any Nevada case granting a writ of manda-
mus or prohibition to review denial of an anti-SLAPP motion. As we
pointed out in Englert, the availability of discretionary writs, as opposed
to an appeal as a matter of right, provides no support for an argument that
a state statute providing for anti-SLAPP motions to dismiss was intended
by the legislature to provide a right not to be tried. Englert, 551 F.3d at
1107. The only evidence we have of the views of the Nevada Supreme
Court is found in Wynn Las Vegas, LLC v. Francis, No. 55459, 2010 WL
3315625 (Nev. June 10, 2010). Wynn is an unpublished, non-precedential
decision that may not be cited as precedent or legal authority. Nev. Sup.
Ct. R. 123. We mention it only because the fact of the decision, without
regard to its rationale, proves that Nevada does not uniformly and auto-
matically review denials of anti-SLAPP motions prior to a final judgment.
Henry is distinguishable on this basis.
1486              METABOLIC RESEARCH v. FERRELL
   [7] Further persuading us that the Nevada legislature did
not intend for its anti-SLAPP law to function as an immunity
from suit is the statute’s definition of the anti-SLAPP right.
Nevada’s law provides that “[a] person who engages in a
good faith communication in furtherance of the right to peti-
tion is immune from civil liability for claims based upon the
communication.” Nev. Rev. Stat. § 41.650 (emphasis added).
We must presume the legislature selected its words with pur-
pose, and immunity from “civil liability” is unquestionably
different than immunity from “suit” or “trial.” Liberal, 632
F.3d at 1074 (“A denial of summary judgment is immediately
appealable when the immunity is an immunity from suit, but
not when it is a mere defense to liability.”). Moreover, in Eng-
lert, we held that the Oregon anti-SLAPP statute was “not
intended to provide a right not to be tried,” 551 F.3d at 1105,
in spite of the fact that the Oregon law states “[t]he purpose
of the procedure established by [Oregon’s anti-SLAPP stat-
ute] is to provide a defendant with the right to not proceed to
trial in cases in which the plaintiff does not meet the burden
specified in [the statute].” Or. Rev. Stat. § 31.152(4) (empha-
sis added). If Oregon Revised Statute § 31.152(4) is not suffi-
cient to confer a right not to be tried, then Nevada Revised
Statute § 41.650, which provides only immunity from liabil-
ity, certainly is not.

   Finally, we note that in the run of the mill of anti-SLAPP
cases, prompt review by a district judge will provide adequate
protection against frivolous cases brought to chill the exercise
of rights. Generally, a trial judge faced with an anti-SLAPP
motion will decide it using “the routine application of settled
legal principles.” Mohawk Indus., 130 S. Ct. 607. In the rare
case where the district court erroneously denies such a special
motion to dismiss, Nevada has provided substantial protec-
tions through the award of costs and attorneys’ fees to make
the litigant whole after she prevails on the appeal from a final
judgment and has, in addition, given her the option to pursue
the unscrupulous litigator with an action for damages.7 See
  7
    We also note that Federal Rule of Civil Procedure 11 authorizes a dis-
trict court to impose sanctions on attorneys and parties who bring frivo-
                   METABOLIC RESEARCH v. FERRELL                        1487
Nev. Rev. Stat. § 41.670. This further satisfies us that “the
class of claims, taken as a whole, can be adequately vindi-
cated by other means.” Mohawk Indus., 130 S. Ct. at 601.

   [8] Accordingly, the absence of an immediate appeal pro-
vision, coupled with the law’s use of the phrase “immunity
from civil liability” and provision of other safeguards, includ-
ing attorneys’ fees, leads us to conclude that Nevada’s anti-
SLAPP statute is similar to the Oregon statute we addressed
in Englert. Like the Oregon law, it appears to be a mechanism
that allows a citizen to obtain prompt review of potential
SLAPP lawsuits and have them dismissed before she is forced
to endure the burdens and expense of the normal litigation
process, not an immunity to suit or right not to be tried.
Therefore, we hold that the denial of a pretrial special motion
to dismiss under Nevada’s anti-SLAPP statute does not satisfy
the third prong of the collateral order doctrine and is not,
therefore, immediately appealable.

   [9] Finally, we should not leave this issue without noting
Mohawk’s directive that we consider alternates to an immedi-
ate appeal in connection with the Cohen rule. Mohawk Indus.,
130 S. Ct. at 607-09. If prompt review by an experienced trial
judge will correctly resolve the run of the mill anti-SLAPP
motions, there are two remedies apart from collateral order
appeal available to enable an appellate court to address partic-
ularly injurious or novel issues. First, a litigant in federal
court may ask the district court to certify and the court of
appeals to accept an interlocutory appeal pursuant to 28
U.S.C. § 1292(b) as involving controlling questions of law the
resolution of which will speed the termination of the litiga-

lous lawsuits in bad faith and for ulterior purposes. Nevada has similar
provisions. See, e.g., Nev. R. Civ. P. 11; see also Chambers v. NASCO,
Inc., 501 U.S. 32 (1991) (discussing at length the many arrows in the dis-
trict court’s quiver of statutes, rules and inherent power available to punish
bad faith litigation tactics).
1488            METABOLIC RESEARCH v. FERRELL
tion. Secondly, in truly extraordinary cases, a writ of manda-
mus is available. 28 U.S.C. § 1651(a) (the All Writs Act
codifying the common law writ of mandamus); Cheney v.
U.S. Dist. Court for the Dist. of Columbia, 542 U.S. 367, 377
(2004). We have had recourse to the writ of mandamus to pro-
tect first amendment rights where we feared that the Mohawk
decision foreclosed collateral order appeals. See Perry v. Sch-
warzenegger, 591 F.3d 1147, 1154-56 (9th Cir. 2010). Ferrell
did not seek to avail himself of 28 U.S.C. § 1292(b), nor did
he seek mandamus in this Court. We, therefore, express no
opinion on how we might have decided such an appeal or
application had one been brought. We conclude that an imme-
diate appeal is not necessary to protect the rights in Nevada
Revised Statute § 41.660.

                    III.   CONCLUSION

   We are satisfied that the order in this case was not a collat-
eral order justifying an immediate appeal.

  DISMISSED.